UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4114
SHAUN KEVIN HARRIS, a/k/a Mike,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
              Frederick P. Stamp, Jr., District Judge.
                            (CR-00-7)

                  Submitted: September 5, 2002

                      Decided: September 12, 2002

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Joan A. Mooney, STILLER & MOONEY, P.L.L.C, Morgantown,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Sherry L. Muncy, Assistant United States Attorney, Clarks-
burg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HARRIS
                              OPINION

PER CURIAM:

   Shaun Kevin Harris was sentenced to a 360-month term of incar-
ceration upon his conviction for conspiracy to possess with intent to
distribute and distribution of cocaine base, 21 U.S.C. § 846 (2000);
two counts of aiding and abetting the distribution of cocaine base, 18
U.S.C. § 2 (2000), 21 U.S.C. § 841 (2000); one count of distribution
of cocaine base, 21 U.S.C. § 841; and one count of possession with
intent to distribute cocaine base, 21 U.S.C. § 841. Counsel for Harris
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising issues relating to the sufficiency of evidence that
Harris was involved in the single charged conspiracy and the guilty
verdicts on three counts for which alibi evidence was presented, but
stating that there are no meritorious issues for appeal. Harris filed a
pro se supplemental brief repeating the challenge to the conspiracy
conviction and raising an issue pursuant to Apprendi v. New Jersey,
530 U.S. 466 (2000), and a challenge to the computation of his sen-
tence.

  Harris asserts evidence at trial proved he was involved in multiple
conspiracies rather than the single conspiracy charged in the indict-
ment. We have reviewed the record and find that substantial evidence,
when viewed in the light most favorable to the Government, supports
Harris’ conviction for the conspiracy to distribute cocaine base
charged in the indictment. See Glasser v. United States, 315 U.S. 60,
80 (1942); United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).

   Harris next asserts that his brother offered alibi evidence that pre-
cluded a conviction for three substantive counts. We do not review
witness credibility and assume the jury resolved all contradictions in
the evidence in the government’s favor. United States v. Romer, 148
F.3d 359, 364 (4th Cir. 1998).

   Turning to the claims raised in Harris’ pro se supplemental brief,
we find the Apprendi claim baseless because his sentence was below
the applicable statutory maximum. In addition, the challenge to Har-
ris’ sentence as a career offender is meritless.
                       UNITED STATES v. HARRIS                         3
   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Harris’ conviction and sentence. This court requires that
counsel inform her client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                            AFFIRMED